DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 01/12/2022 have been entered.  Applicant’s claim amendments, filed on 01/12/2022 have been fully considered and persuasive.  The 103 rejection have been withdrawn on claims 1-3, 5, 7, and 9-12.  Claims 1-5, 7, and 9-21 are allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding claim 1, Ambur et al. US 9,555,589 teaches
an observation optical system (figures 2 and 23, optical system 200) for use in observing an image displayed on an image displaying surface (image surface 230), the observation optical system (200) comprising, in order from an observation surface side (stop 235) to an image displaying surface side (230; column 15, lines 46-56, light rays 237 and 238 are each transmitted through the image surface 230 and the stop surface 235.  Light rays 237 and 238 may each be 
applications, for example) or light rays 237 and 238 may be transmitted from the stop surface 235, to the image surface 230 (in camera applications, for example));
	a first lens (second optical stack 220) having a first transmission reflective surface (reflective polarizer 227) and a first transmissive surface (second optical lens 222); and
	a second lens (first optical stack 210) having a second transmission reflective surface (column 15, lines 3-12, partial reflector 217 has an average optical reflectance of at least 30% in a desired or pre-determined plurality of wavelengths and may have an average optical transmission of at least 30% in the desired or pre-determined plurality of wavelengths) and a second transmissive surface (first optical lens 212),
	wherein the first lens (220) and the second lens (210) are arranged via an interval interposed therebetween,
	wherein light from the image displaying surface (230, rays 237 and 238) transmits through the second lens (210), is reflected by the first transmission reflective surface (227), is reflected by the second transmission reflective surface (217), is transmitted through the first lens (220), and then travels toward the observation surface side (235),
	wherein a surface on the image displaying surface side of the first lens (220) is an aspherical surface (column 46, lines 20-30 teaches surfaces 224, 226, 214, and 216 were taken to be aspheric surfaces), and
	wherein the following conditional expressions are satisfied,

where fG1 is a focal length of the first lens, f is a focal length of the observation optical 
system.
However, regarding claim 1, the prior art Ambur et al. taken either singly or in combination fails to anticipate an observation optical system including the specific feature wherein 0.001<sagG1b/f<0.200, where f is a focal length of the observation optical system and sagG1b is a difference between a sag amount of a reference spherical surface and a sag amount of the aspherical surface at a maximum effective diameter end of the aspherical surface, combination with all other claim limitations of claim 1.
With respect to claims 2-5, 7, and 9-12, these claims depend on claim 1 and is allowable at least for the reason stated supra.

Regarding claim 13, the closest prior art Ambur et al. US 9,555,589 teaches 
	an observation optical system (figures 2 and 23, optical system 200) for use in observing an image displayed on an image displaying surface (image surface 230), the observation optical system (200) comprising, in order from an observation surface side (stop 235) to an image displaying surface side (230; column 15, lines 46-56, light rays 237 and 238 are each transmitted through the image surface 230 and the stop surface 235.  Light rays 237 and 238 may each be transmitted from the image surface 230 to the stop surface 235 (in head-mounted display applications, for example) or light rays 237 and 238 may be transmitted from the stop surface 235, to the image surface 230 (in camera applications, for example)),
	a first lens (second optical stack 220) having a first transmission reflective surface (reflective polarizer 223) and a first transmissive surface (second optical lens 222);
and
	a second lens (first optical stack 210) having a second transmission reflective surface (column 15, lines 3-12, partial reflector 217 has an average optical reflectance of at least 30% in a desired or pre-determined plurality of wavelengths and may have an average optical transmission of at least 30% in the desired or pre-determined plurality of wavelengths) and a second transmissive surface (first optical lens 212),
	wherein the first lens (220) and the second lens (210) are arranged via an interval interposed therebetween,
	wherein light from the image displaying surface (230, rays 237 and 238) transmits through the second lens (210), is reflected by the first transmission reflective surface (227), is reflected by the second transmission reflective surface (217), is transmitted through the first lens (220), and then travels toward the observation surface side (235),
	wherein the following conditional expression is satisfied:
	2.0<fG1/f<10.0 (Example 5, column 46, lines 56-65, f=42.7 mm, fG1 can be calculated
from the data given in Table 8 using a matrix calculation to be 196.56 respectively, and thus the
quantity claimed is 4.6, which is in the claimed range), and where fG1 is a focal length of the first lens, f is a focal length of the observation optical system, 
However, regarding claim 13, the prior art Ambur et al. taken either singly or in combination fails to anticipate an observation optical system including the specific feature wherein 0.1<(RG1a+RG1b)/(RG1a-RG1b)<5.0, RG1a is a curvature radius of a surface on the observation surface side of the first lens, and RG1b is a curvature radius of a surface on the image displaying surface side of the first lens, combination with all other claim limitations of claim 13.
With respect to claims 14-21, these claims depend on claim 13 and is allowable at least for the reason stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872